538 P.2d 92 (1975)
STATE of Oregon ex rel. Patricia Lambert, Formerly Known As Patricia L. Frey, Appellant,
v.
Robert HASTINGS et al., Respondents.
Court of Appeals of Oregon.
Argued and Submitted June 20, 1975.
Decided July 28, 1975.
William A. Mansfield, Medford, argued the cause and filed the brief for appellant.
Richard L. Barron, Coos Bay, argued the cause for respondents. With him on *93 the brief were Bedingfield & Joelson, Coos Bay.
Before SCHWAB, C.J., and LANGTRY and THORNTON, JJ.
THORNTON, Judge.
This is an appeal from an order of the circuit court denying plaintiff's writ of mandamus to compel the defendants, directors of Brookings-Harbor School District No. 17-C, to renew plaintiff's teaching contract for the 1971-72 school year.
The primary issue presented is whether the notice which defendants sent to plaintiff was legally sufficient under ORS 342.513.[1]
Plaintiff was employed as a full-time teacher for the district for the 1970-71 school year. Plaintiff was a nontenured teacher, and was therefore ineligible for a three-year contract under the existing law. On March 15, 1971, defendants sent plaintiff a form notice, which read in pertinent part as follows:
  "In compliance with Chapter 342.513, Oregon Laws, 1965, you are notified
  that the School Board of Curry County School District No.    17C   
  at a     regular     meeting held    March 8    , 19  71 ,    did
        regular/special                  (Date)
  not rehire, but position held and re-evaluation made in May  you to a
      (did rehire/did not rehire)
  position as      high school     teacher in the schools of the district
               (grade/high school)
  for the school year 19   71   , 19  72   , at an annual salary of
  $ according to schedule as adopted   , based on a  190  day term or
  __________ school months."
Plaintiff contends that the above notice is ambiguous and does not as a matter of law adequately notify plaintiff of defendant's intention not to rehire her.
One of the principal purposes of ORS 342.513 is to provide a specific date (March 15) on which a teacher will know whether or not a contract for the following school year will be offered to him or her. ORS 342.513 does not specify any particular form of notice of intention not to rehire, and, therefore, any language in a timely written notice which fairly and reasonably informs the teacher that the district does not intend to renew the contract for the next year is sufficient. Krahl v. Unified School District, 212 Kan. 146, 509 P.2d 1146 (1973). For a general discussion concerning statutory notice requirements, see, Annotation, 92 A.L.R. 2d 751 (1963).
It is our conclusion that the above notice fairly informed plaintiff that the contract under which she was teaching would not be renewed for the following school year, and was legally sufficient under ORS 342.513. We construe the language "did not rehire, but position held and reevaluation made in May," as meaning that plaintiff was not to be rehired but that the board would hold the position open until after a reevaluation of the matter in May. In *94 other words plaintiff was notified that as of March 15 the board had decided not to renew plaintiff's contract, but that the board would take another look at the matter in May.
We cannot accept plaintiff's argument that the promise to reevaluate in May had the effect of modifying or vitiating the previous clause "did not rehire." The language in the notice about reevaluation in May merely indicated to plaintiff that there was a possibility of rehiring her following the reevaluation in May. As the court said in Krahl v. Unified School District, supra, the language which indicated that there was a possibility of reemployment at a later date did not dilute the essential character of the notice that the existing contract was not renewed.
Plaintiff has cited several cases in support of her position. We have examined these decisions and note that each of them is factually distinguishable from the case at bar.
Affirmed.
NOTES
[1]  ORS 342.513 provides:

"(1) Each district school board shall give written notice by March 15 of each year to all teachers and administrators in its employ who are not under tenure or who are not eligible for a three-year contract under ORS 342.508 the renewal or nonrenewal of the contract for the following school year. * * * If any district school board fails to give such notice by March 15, the contract shall be considered renewed for the following school year at a salary not less than that being received at the time of renewal. The teacher or administrator may bring an action of mandamus to compel the district school board to issue such a contract for the following school year.
"* * *."